EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Sandstrom on 6/11/2022.

The application has been amended as follows: 

1-78.	(Canceled)

79. (Currently amended)  A system for interaction among components, the system comprising:
a first component of the components comprising:
a first memory for holding management data contents including respective segments for configuration data (CD) and status data (SD); 
one or more of a set of elements deployed at the first component, the set of elements being managed via the management data contents; and
digital logic for producing a first series of network management data files (NMDFs) each providing a set of information fields including a first information field whose contents are used to indicate an action to be performed by a second component of the components, the first series of NMDFs including information segments corresponding to contents of the SD memory segments of the first memory;
a wide area network for transferring the series of NMDFs from said first component over the wide area network to said second component to maintain synchronization between respective management data contents held at said first and second components;
the second component comprising:
a second memory comprising respective segments for configuration data (CD) and status data (SD); 
a computer subsystem; and
digital logic for producing a second series of NMDFs each providing a set of information fields including a second information field whose contents are used to indicate an action to be performed by the first component, the second series of NMDFs including information segments corresponding to contents of the CD memory segments of the second memory;
wherein:
the first component periodically carries out a configuration operation, comprising:
receiving one or more second NMDFs of the second series of NMDFs from the second component; and
automatically performing actions indicated by each of the one or more second NMDFs, the actions being performed based on information of the CD segment of the one or more second NMDFs to configure the one or more elements of the set of elements;
the second component periodically performs a monitoring operation, comprising:
receiving one or more first NMDFs of the first series of NMDFs from the first component; and
performing, by the computer subsystem, actions indicated by each of the one or more first NMDFs, the actions being performed based on information of the SD segment of the one or more first NMDFs;
wherein in the configuration operation, the producing of the NMDF is performed automatically based at least in part on derivation from information defining a service contract that the set of elements are deployed for;
wherein in the monitoring operation, the computer subsystem holds management data contents at the second memory such that the management data contents are accessible of the user to enable the user to remotely manage the set of elements via the computer subsystem








	
80. (Currently amended)  The system of claim 79, wherein at least one of 
(i) said producing of the first series of NMDFs, and
(ii) said performing of the action as indicated by the contents of the second 
is carried out by hardware logic.

81. (Currently amended)  The system of claim 79, wherein, a certain element among the set of elements comprises a hardware logic control register, and the actions in the configuration operation involve changing contents of the hardware logic control register second information field, with the certain element 


82. (Currently amended)  The system of claim 81, wherein the control register s operation of at least one 

83. (Previously presented)  The system of claim 81, wherein the control register contents control whether a given defect detected at the NE causes an alarm.

84. (Previously presented)  The system of claim 81, wherein the control register contents impact re-booting of the NE.

85. (Currently amended)  The system of claim 81, wherein the NE additionally comprises programmable hardware logic that is impacted by the control register content

86. (Canceled)

87. (Currently amended)  The system of claim 79, wherein, in the monitoring operation to be performed by the second component 

88. (Currently amended)  The system of claim 79, wherein, in the monitoring operation to be performed by the second component a givenamong the set of elements based on the given 

89.-98. (Canceled)

99. (New)  A method for interaction among components, the method involving:
at a first component of the components:
holding management data contents at their respective segments of a first memory for configuration data (CD) and status data (SD); 
via the management data contents, managing one or more of a set of elements deployed at the first component; and
producing, with digital logic, a first series of network management data files (NMDFs) each providing a set of information fields including a first information field whose contents are used to indicate an action to be performed by a second component of the components, the first series of NMDFs including information segments corresponding to contents of the SD memory segments of the first memory;
transferring the series of NMDFs from said first component over a wide area network to said second component to maintain synchronization between respective management data contents held at said first and second components;
at the second component comprising a computer subsystem:
holding CD and SD at their respective segments at a second memory; and
producing, with digital logic, a second series of NMDFs each providing a set of information fields including a second information field whose contents are used to indicate an action to be performed by the first component, the second series of NMDFs including information segments corresponding to contents of the CD memory segments of the second memory;
by the first component, periodically carrying out a configuration operation, involving:
receiving one or more second NMDFs of the second series of NMDFs from the second component; and
automatically performing actions indicated by each of the one or more second NMDFs, the actions being performed based on information of the CD segment of the one or more second NMDFs to configure the one or more elements of the set of elements;
by the second component, periodically performing a monitoring operation, involving:
receiving one or more first NMDFs of the first series of NMDFs from the first component; and
performing, by the computer subsystem, actions indicated by each of the one or more first NMDFs, the actions being performed based on information of the SD segment of the one or more first NMDFs;
wherein in the configuration operation, the producing of the NMDF is performed automatically based at least in part on derivation from information defining a service contract that the set of elements are deployed for;
wherein in the monitoring operation, the computer subsystem holds management data contents at the second memory such that the management data contents are accessible of the user to enable the user to remotely manage the set of elements via the computer subsystem.

100. (New)  The method of claim 99, wherein at least one of 
(i) said producing of the first series of NMDFs, and
(ii) said performing of the action as indicated by the contents of the second information field
is carried out by hardware logic.

101. (New)  The method of claim 99, wherein, a certain element among the set of elements comprises a hardware logic control register, and the actions in the configuration operation involve changing contents of the hardware logic control register according to the second information field, with the certain element referred to as a network element (NE). 

102. (New)  The method of claim 101, wherein the control register impacts operation of at least one port of the NE.

103. (New)  The method of claim 101, wherein the control register contents control whether a given defect detected at the NE causes an alarm.

104. (New)  The method of claim 101, wherein the control register contents impact re-booting of the NE.

105. (New)  The method of claim 101, wherein the NE additionally comprises programmable hardware logic that is impacted by the control register content.

106. (New)  The method of claim 99, wherein, in the monitoring operation, the action to be performed by the second component comprises updating a display of contents of the certain information field on a user interface of the computer system.

107. (New)  The method of claim 99, wherein, in the monitoring operation, the action to be performed by the second component comprises generating an alarm notification concerning a given element among the set of elements based on the given element entering a state of it having one or more active monitored defects.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 79 and 99, the instant claims now present static components, where the first component would be, for example, on the network side and the second component would be, for example, on the server side, with the operations (monitoring and configuring) providing the different directions of communication.  The prior art of record, as in the Office Action mailed 3/29/2022, fails to provide for the complete processes as claimed, in view of the instant claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444